I am unable to agree with the majority opinion for the reason that the petition did not conform to Section 4227-4, General Code. In the instant case I agree that the provisions of the Constitution are self-executing insofar as they provide the machinery for the purpose intended. Article II, Section 1f of the Constitution is as follows: "The initiative and referendum powers are hereby reserved to the people of each municipality on all questions which such municipalities may now or hereafter be authorized by law to control by legislative action; such powers shall be exercised in the manner now or hereafter provided by law." Sections 4227-1 to 4227-13 inclusive, General Code, were enacted to provide by general law for the manner in which the initiative and referendum powers of a municipality shall be exercised. A municipality having a home rule charter may provide in such charter the manner in which the initiative and referendum may be exercised. See Section 7, Article XVIII of the Constitution and also *Page 122 
Section 4227-12, General Code. The municipality here involved has no home rule charter.
Section 5, of Article XVIII of the Constitution, provides that the submission of such a question, shall be governed by the provisions of Section 8 of Article XVIII. Section 8 sets forth in general terms the manner in which such a referendum shall be conducted and then states that provision for the election "shall be made by the legislative authority of the municipality insofar as not prescribed by general law." In this instance provision was made by general law to carry out the spirit as well as the letter of this section and also Section 1f, of Article II of the Constitution.
ZIMMERMAN, J., concurs in the foregoing dissenting opinion.